Name: Commission Regulation (EEC) No 2752/80 of 28 October 1980 concerning licences for the export of certain milk products to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 80 Official Journal of the European Communities No L 284/29 COMMISSION REGULATION (EEC) No 2752/80 of 28 October 1980 concerning licences for the export of certain milk products to Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ¢), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 13 (3) and Article 17 (4) thereof, Whereas Article 5 (5) of Commission Regulation (EEC) No 2044/75 (3 ), as last amended by Regulation (EEC) No 1305/80 (4 ), lays down the obligation , on export of products falling within subheading 04.02 A II b) 1 , 04.02 B I b) 2 aa) and 04.03 B of the Common Customs Tariff, to export to the country of destination stated on export licences which do not include advance fixing of the refund ; Whereas such licences are valid up to the end of the second month following their date of issue ; Whereas it follows from the Act of Accession of Greece that export licences will , as from 1 January 1981 , no longer be applicable in the case of trade between the Community in its present form and Greece ; whereas the validity of licences in which Greece is given as the obligatory country of destina ­ tion should accordingly be limited to 31 December 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The export licences referred to in Article 5 (5) of Regu ­ lation (EEC) No 2044/75 which include, in section 13 , an endorsement making it obligatory to export to Greece shall not be valid beyond 31 December 1980 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (J ) OJ No L 213 , 11 . 8 . 1975 , p. 15 . (4 ) OJ No L 133 , 30 . 5 . 1980 , p. 24 .